Citation Nr: 0820918	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased compensable rating for 
bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1996, which includes active service in the Southwest Asia 
Theater of operations.  The veteran was awarded the Southwest 
Asia Service Medal and the Kuwait Liberation Medal.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for PTSD, and denied entitlement to a compensable 
disability rating for service-connected bilateral hearing 
loss disability.  The veteran testified at a Board hearing in 
June 2004.  The appeal was remanded in February 2005.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).

At the June 2004 Board hearing, the veteran appeared to raise 
a claim of entitlement to service connection for a systemic 
arthritis condition.  Thereafter, in a December 2004 brief, 
the veteran's representative presented argument pertaining to 
the claim of service connection for a systemic osteoarthritis 
process.  Such issue was referred to the RO in the February 
2005 Remand for appropriate action; however, it does not 
appear that the RO has addressed such claim.  The issue of 
entitlement to service connection for a systemic 
osteoarthritis process is again REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
he has not described specific stressors capable of 
corroboration.  

2.  PTSD is not related to the veteran's active duty service. 

3.  The veteran has no higher than level I hearing acuity in 
the right ear and level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for the entitlement to a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. All appropriate and required 
development and notice has been provided to the veteran in 
this matter.  

It cannot be doubted that the veteran knew, or should have 
known what information would have substantiated his claims. 
VA issued the initial notification to the veteran of what 
information would have substantiated his claims, and the 
specific allocation of responsibility for obtaining such 
evidence, in letters dated in May 2003.  The letters predated 
the June 2003 rating decision.  See id.  

During the June 2004 Travel Board hearing, the VLJ engaged in 
a colloquy with the veteran towards obtaining any further 
information which would substantiate the claims. Although the 
veteran was afforded an additional period of time in which to 
submit such evidence, he has not done so.  See Stuckey v. 
West, 13 Vet. App. 163 (1999); Constantino v. West, 12 Vet. 
App. 517 (1999) ((Relative to the regulatory duty of hearing 
officers under 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be supportive of the claim.)). The record 
does not indicate, nor does the veteran allege, that he was 
not provided a copy of the February 2005 Board remand, which 
detailed the state of the record and what information would 
need be obtained in order for VA to identify and research any 
claimed stressors as well as other relevant information.    

Subsequent to the February 2005 Remand, the veteran was 
issued VCAA letters in March 2005, September 2005, January 
2007, and April 2007 - all again advising the veteran of what 
information and evidence is needed to substantiate his 
claims;  what information and evidence must be submitted by 
the claimant; what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  There can be 
no question that the veteran was advised in accordance with 
VA's duty to notify. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because collectively the May 2003, March 2005, 
September 2005, January 2007, and April 2007 VCAA notices 
fully informed the veteran that he may submit medical 
evidence as well as lay observations and employer statements 
in support of his claim.  At the June 2004 Board hearing, the 
veteran testified as to the effect that his hearing loss has 
on his daily activities and employment.  Such lay statements 
demonstrate that he had actual knowledge of the requirements 
for an increased rating.  Further, the veteran is represented 
by a national service organization, which would have actual 
knowledge of the information necessary to substantiate the 
veteran's claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In January 2007, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for PTSD any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot, and, 
likewise, since the Board concludes that entitlement to a 
compensable rating for bilateral hearing loss disability is 
not warranted, any questions as to the appropriate effective 
date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, service personnel records, 
VA outpatient treatment records, and stressor statements from 
the veteran pertaining to his claimed PTSD.  At the June 2004 
Board hearing, the veteran testified that he had sought 
treatment with a general practice physician, Dr. Digoldteen 
pertaining to his claimed PTSD, thus the February 2005 Remand 
requested that such treatment records be obtained.  The March 
and September 2005 VCAA letters requested that the veteran 
complete VA Form 21-4142, Authorization to Release 
Information to VA, pertaining to such medical provider; 
however, the veteran did not complete such authorization.  
Thus, VA is unable to obtain such treatment records from Dr. 
Digoldteen.  

The veteran has otherwise not responded to any of the VCAA 
notices, especially noteworthy in light of the repeated 
advisements as to the PTSD claim.  While VA has a duty to 
assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The law also provides 
that a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

There is otherwise no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
evidence of record contains VA audiological examinations 
performed in October 2002, June 2003, and May 2004.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  As will be 
discussed in detail below, a VA examination pertaining to the 
claimed PTSD is unnecessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Entitlement to service connection for PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's DD Form 214 reflects that he served in the U.S. 
Army, and received several medals including the National 
Defense Service Medal, Southwest Asia Service Medal with 3 
Bronze Service Stars, (i.e., not "V" devices denoting valor 
and therefore indicative of combat) and the Kuwait Liberation 
Medal.  His DD 214 and service personnel records do not 
reflect any combat decorations.  His primary specialty was 
unit supply specialist. 

In relevant part, his record of personnel assignments is in 
accord with his DD Form 214 and further indicates that on 
January 3, 1990, he was assigned to Headquarters and 
Headquarters Company, 24th Infantry Division as a unit supply 
specialist. In further relevant part, the record indicates 
that he had overseas service in Saudi Arabia from August 26, 
1990 to April 12, 1991. 

Even though the veteran served during the Persian Gulf War 
and in the Southwest Operation Theater, there is no evidence 
in the record that he served in combat.  As noted, he did not 
receive a combat award, and the veteran has testified that he 
did not serve in combat.  As it is not shown the veteran 
engaged in combat, his unsupported assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Because the record does not persuasively show 
participation in combat, the claimed stressors must be 
corroborated.  His alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  
The regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

In November 1999, the veteran sought VA consultation for 
evaluation of insomnia and increased anxiety.  He reported 
that he had not slept well for eight years, and was 
frequently awakened by all kinds of noises.  He reported 
feeling anxious when around a group of people.  He reported 
that he was in the Gulf War with a forward combat unit.  He 
denied being involved in combat, but did see bodies of dead 
Iraqi soldiers.  He reported a recurring nightmare of a car 
burning with bodies inside.  Upon mental status examination, 
the examiner diagnosed PTSD, and social phobia with panic 
attacks.

In December 2002, the veteran sought individual psychotherapy 
and the results of a recent November 2002 personality test 
was discussed.  The assessment was no mental disorder.

In June 2003, the veteran submitted a statement in support of 
his claim of service connection for PTSD.  He reported 
problems sleeping because of thoughts related to his tour in 
the Gulf War, to include thoughts of death.  He reported that 
from August 29, 1990, to April 14, 1991, he was in an area of 
constant artillery fire, sounds of small arms fire, and tank 
fire.  However, he did not specify whether the weapons fire 
was incoming or outgoing, but reported that he was unsure of 
his survival from day to day.  

At the June 2004 Board hearing, the veteran alleged that he 
was part of the 24th Infantry Division Headquarters, which 
was a member of the D-tact operation, and was the most 
forward of the head command.  He further alleged that his 
unit's mission was to draw the enemy out. He denied actually 
participating in combat, and denied killing anyone, but 
reported seeing burning bodies.  

On one occasion, the sergeant major's driver was 
approximately seven vehicles in front of his, his vehicle hit 
a mine which flipped the vehicle, and he was wounded.  The 
veteran could not recall the driver's name, and did not 
testify as to when such incident occurred.  While the veteran 
was afforded an additional opportunity to provide such 
details after the hearing, the veteran did not do so.   

He further alleged that approximately seven or eight times he 
feared a gas attack, and the unit was directed to apply gas 
masks.  He also reported being unable to forget the smell of 
burning flesh.  He reported that working in supply, he was 
responsible for ordering body bags, and was responsible for 
"tracking the losses."  In a statement submitted at the 
hearing, the veteran reported seeing several Iraq vehicles 
with people in them burn from explosions.  He also reported 
that his unit encountered Iraqis surrendering and walking 
toward their vehicles.  The veteran reported that he was 
uncomfortable in these situations, and was unsure whether 
Iraqis were surrendering or attempting a ruse in attack. 

As noted, subsequent to the February 2005 Remand, VA sent 
letters to the veteran in March 2005, September 2005, and 
January 2007 requesting that he provide a detailed 
description of the specific traumatic events causing his 
PTSD.  The March and September 2005 letters acknowledged the 
veteran's claims of seeing bodies of dead Iraqi soldiers, 
being in an area of constant artillery and small arms fire, 
and witnessing a sergeant major's driver wounded, and the 
letters also requested information pertaining to other 
claimed stressful events.  The veteran was requested to 
submit the dates of each event within a 60 day period, 
location of the incident, full names of casualties, unit 
designations to the squadron level and information pertaining 
to any units involved.  The veteran did not respond to any of 
these inquiries. 

Thus, the record indicates that the veteran may have been in 
a combat zone. As the veteran has not provided any further 
information, the Board finds that he has not complied with 
his initial obligation to present and support his claim for 
benefits. Apart from this non-cooperation, and without 
reliance on this factor, however, there is much to be 
questioned in the veteran's account of his Persian Gulf War 
activities - that as a unit supply specialist, he was tasked 
to "track" casualties, as opposed to a memorial specialist 
commonly assigned to military organizations in combat 
operations. It is also to be doubted that as assigned to the 
supply section (and not operations section) of a Headquarters 
and Headquarters Company of a divisional command, the 
veteran's administrative and logistical support unit would 
have been responsible for luring the enemy into attacking 
U.S. Forces, vice the several operational combat brigades 
typically associated with such an operation. 

Apart from these factors, mere presence in a combat zone is 
not sufficient, solely in and of itself, to support a 
diagnosis of PTSD.  A stressor must consist of an event 
during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
The law provides in this regard that once verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record. A veteran need not substantiate his actual presence 
during the stressor event; the fact that the veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred may strongly suggest that he was, in 
fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

However, here, the veteran's non-compliance with VA's 
advisements to assist him in developing information towards 
substantiation of claimed stressors has stymied such 
verification. The veteran's statements and testimony do not 
provide specific details of claimed stressors that could be 
corroborated.  As noted, the veteran's testimony by itself 
cannot as a matter of law establish the occurrence of a non-
combat stressor.  See Dizoglio, supra.  

The Board has considered the veteran's statements that he had 
traumatic experiences during the Gulf War; nevertheless, 
these experiences were stated in general terms, and without 
more specific information pertaining to his claimed 
stressors, any attempts to verify such claimed stressors 
would be a fruitless exercise.  The veteran's statements and 
testimony lack the degree of detail required by the service 
department to conduct stressor verification research, and 
there is no basis to further research the veteran's alleged 
stressors in service that has any meaningful prospect of 
success.

With regard to the November 1999 VA assessment of PTSD, the 
Board notes initially that the basis of such diagnosis is not 
documented.  In the event that such diagnosis was based on 
his claim of seeing dead bodies during the Gulf War, as such 
claimed stressor has not been corroborated, a diagnosis based 
on such uncorroborated stressor is entitled to no probative 
weight.  

Whether the veteran was actually exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers may have done so.  The veteran has claimed 
stressors in service, such as seeing dead bodies, and a 
diagnosis of PTSD has been rendered.  The Board, however, is 
not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  

Additionally, although the veteran testified to undergoing 
psychological treatment with Dr. Digoldteen, the veteran did 
not return VA Form 21-4142, thus VA was unable to obtain any 
such treatment records.  Although of record is an August 2004 
positive PTSD screen; it does not appear that a mental status 
examination was conducted, and the basis, to include any 
claimed stressors, for any such diagnosis is not documented.  
The Board also notes that a December 2002 VA treating 
examiner specifically diagnosed no mental disorder.

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  Furthermore, 
the Board notes that a post-service diagnosis of PTSD has 
been rendered; however, such diagnosis has been rendered due 
to the veteran's uncorroborated accounts as to his in-service 
experiences.  A diagnosis of PTSD which is based on 
examinations which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).



In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal must accordingly be 
denied.

II.  Entitlement to a compensable disability rating for
 bilateral hearing loss disability

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table Via will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In October 2002, the veteran underwent an audiological 
assessment at the VAMC.  It was noted that he had been issued 
binaural complete-in-the-canal hearing aids in April 1998, 
and he expressed concern that his hearing had decreased, 
reporting that he requires more volume from the hearing aids 
than he did in the past.  Pure-tone thresholds for the ears 
were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
35
40
35
25
LEFT
N/A
30
35
40
45

The pure tone average in both ears was 28 decibels.  Speech 
recognition scores in the right ear were 100 percent at 68 
decibels and 96 percent at 90 decibels, and in the left ear 
were 100 percent at both 68 and 90 decibels.  The examiner's 
assessment was bilateral sensorineural hearing loss that has 
not changed significantly since 1998.  The examiner stated 
that it can be expected to have difficulty understanding 
conversational speech when in the presence of background 
noise or when he is unable to see the person speaking.  His 
hearing aids were found to be appropriate for his hearing 
loss configuration.  Such audiometric findings translate to 
level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.  

In June 2003, the veteran underwent another VA audiological 
examination.  He reported a possible decline in hearing 
sensitivity since his last evaluation.  Pure-tone thresholds 
for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
40
45
45
30
LEFT
N/A
30
40
45
45

The pure tone average in both ears was 40 decibels.  Speech 
recognition scores were 100 percent in the right ear, and 96 
percent in the left ear.  The examiner diagnosed mild to 
moderate sensorineural hearing loss in both ears.  Such 
findings translate to level I hearing in both ears.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this again equates to noncompensable hearing loss.  

In May 2004, the veteran underwent a VA audiological 
assessment.  He expressed concern that his hearing had 
decreased in the right ear since his June 2003 evaluation.  
He also reported that his left ear sounded "like a bad 
radio."  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
45
40
40
30
LEFT
N/A
30
40
45
45

The pure tone average in the right ear was 34 decibels, and 
32 decibels in the left ear.  Speech recognition scores were 
100 percent in the right ear, and 96 percent in the left ear.  
The examiner's assessment was bilateral, mild to moderate 
hearing loss that had not changed significantly since 1998.  
Such findings translate to level I hearing in both ears.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this again equates to noncompensable hearing loss.  

In June 2004, the veteran underwent a VA evaluation 
pertaining to his completely-in-the-canal hearing aids; 
however, audiological testing was not completed.

Shortly thereafter, the veteran testified at the June 2004 
Board hearing that his hearing loss is worse than records 
show.  He reported problems hearing in crowds and when he has 
his back to someone.

The Board has considered the veteran's contentions regarding 
impact of his hearing loss on his daily activities and 
employment, and VA's obligation to resolve all reasonable 
doubt in the veteran's favor.  However, as noted previously, 
because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered there is no doubt as to 
the proper evaluation to assign.  Lendenmann, supra; 38 
C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating for bilateral hearing 
loss disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's bilateral 
hearing loss disability has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for bilateral hearing loss disability.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Service connection for PTSD is denied.

A compensable rating for bilateral hearing loss disability is 
denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


